

117 HRES 79 IH: Urging the people of the United States to observe the month of April of each year as Hazel M. Johnson Environmental Justice Month.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 79IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Rush submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONUrging the people of the United States to observe the month of April of each year as Hazel M. Johnson Environmental Justice Month.Whereas Hazel Johnson fought for environmental justice in Chicago beginning in the 1970s and continuing through the rest of her life;Whereas when Johnson discovered that the South Side of Chicago had the highest cancer rate of any area in Chicago, she was inspired to investigate the cancer rates, foul odors, and number of children with respiratory illnesses in her own neighborhood, the community of Altgeld Gardens on the South Side of Chicago;Whereas Johnson discovered her community, Altgeld Gardens, which is a public housing project, was built on a landfill surrounded by toxicity, which polluted the air, water, and land;Whereas additionally, the Altgeld Gardens homes had asbestos and elevated lead levels;Whereas this discovery inspired Johnson to create the People for Community Recovery, an organization which fights for a safer environment;Whereas Johnson and the People for Community Recovery fought to educate and empower the residents of Altgeld Gardens, including providing workshops and trainings, conducting health surveys, rallying residents to protest contamination, and working with youth in the community;Whereas the People for Community Recovery put pressure on the Chicago Housing Authority to remove asbestos from Altgeld Gardens;Whereas Johnson’s fight for clean water led to the installation of water and sewer lines by city health officials in the far South Side neighborhood of Maryland Manor, where the existing well water was contaminated with cyanide and other toxins;Whereas Johnson used her vigilance and activism to give low-income minority communities a voice and a stake in the environmental justice fight by bringing the conversation to personal, immediate, and urgent concerns which directly impact communities inhabited by people of color;Whereas Johnson also strove to hold both businesses and the government responsible for how their actions impact the environment;Whereas Johnson was given the 1992 President’s Environment and Conservation Challenge Award in recognition of her environmental justice work;Whereas notably, Johnson was instrumental in pressuring President Bill Clinton to sign the Environmental Justice Executive Order, which holds the Federal Government accountable for urban communities exposed to pollution;Whereas in 2004, sociologist David Naguib Pellow credited Johnson and the People for Community Recovery with putting the South Side of Chicago on the radar screen for activists and policy makers around the United States who are concerned about environmental racism;Whereas, on January 12, 2011, the Illinois General Assembly, by way of a House Joint Resolution, designated the portion of 130th Street from the Bishop Ford Freeway to State Street in Chicago as the Hazel Johnson EJ Way;Whereas Johnson was a visionary, who was able to foresee the impacts of failing to address environmental and social justice conditions; andWhereas Johnson’s work earned her the title of mother of the environmental justice movement: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Hazel M. Johnson Environmental Justice Month;(2)honors the work of Hazel M. Johnson and other environmental justice advocates; and(3)calls upon the people of the United States to observe Hazel M. Johnson Environmental Justice Month.